Lawton and Doerr, JJ.
(dissenting). We respectfully dissent. In our view, plaintiff’s act of diving headfirst from a bridge into a shallow river, the bottom of which was rocky, was “an unforeseeable superseding event” that absolved defendant of liability (Boltax v Joy Day Camp, 67 NY2d 617, 620; see also, Howard v Poseidon Pools, 72 NY2d 972; Culkin v Parks & Recreation Dept., 168 AD2d 912, lv denied 77 NY2d 806; Valdez v City of New York, 148 AD2d 697).
Plaintiff admitted to being very familiar with the area where the accident occurred. He had been diving from the bridge for five years. He further admitted that he knew the river bottom was rocky and that, on occasion when someone jumped into the water from the bridge, his feet would touch bottom. Plaintiff was also fully aware of the fact that the water level of the river fluctuated, sometimes by as much as five feet on any given day (cf., Coe v Ta-Ga-Soke Campgrounds, 162 AD2d 980). Despite that knowledge, plaintiff chose to dive headfirst from the bridge into the river. Under those circumstances, we agree with Supreme Court’s conclusion that plaintiff’s reckless conduct was the sole proximate cause of his injuries (see, Howard v Poseidon Pools, supra). (Appeal from Order of Supreme Court, Oswego County, Nicholson, J.—Summary Judgment.) Present—Callahan, J. P., Green, Lawton, Doerr and Boehm, JJ.